DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 11/19/2021 have been entered.  In the amendment, claim 1 has been amended.  New claim 16 has been added

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s arguments, see Remarks, pp. 6-9, filed 11/19/2021, with respect to the rejections of claims 1-6 and 8-11 under 35 U.S.C. § 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1-6 and 8-11 under 35 U.S.C. § 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8-11, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites an internal structure detection system comprising: two kinds of sensors with different operating principles for receiving reflected waves of vibration applied to an inspection target in an investigation area; and a processing apparatus that detects an internal structure of the inspection target by using the sensor data received by the two kinds of sensors, wherein the two kinds of sensors are deployed in the investigation area with different densities, in a distributed manner, wherein the processing apparatus comprises a storage unit storing sensor information including noise spectral density for each sensor used for inspecting interior of the investigation area, the sensor information being associated with unique identification information of the sensor, and wherein the sensor information is associated with validity coefficients representing which frequency bands of the sensor data obtained by the corresponding sensor are valid, the validity coefficients reflecting a result of inspecting the corresponding sensor at predetermined intervals.
The claimed limitations as recited in combination in independent claim 1, in particular “the validity coefficients reflecting a result of inspecting the corresponding sensor at predetermined intervals”, are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Desrues (US 2015/0346365), teaches an internal structure detection system comprising: two kinds of sensors with different operating principles for receiving reflected waves of vibration applied to an inspection target in an investigation area; and a processing apparatus that detects an internal structure of the inspection target by using the sensor data received by the two kinds of sensors, wherein the two kinds of sensors are deployed in the investigation area with different densities, in a distributed manner. 
Another prior art reference, Ji et al. (US 9,575,196), teaches data storage of sensor signals acquired in land or marine seismic acquisition, and processing to remove noise in noise bands by setting “weighting factors” of the noise bands to zero. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, in particular “the validity coefficients reflecting a result of inspecting the corresponding sensor at predetermined intervals”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645